FIRST CITIZENS COMMUNITY BANK

Long Term Deferred Incentive Plan

 

The First Citizens Community Bank Deferred Incentive Plan (the "Plan") is hereby
adopted by First Citizens Community Bank (the “Bank”), effective on January 1,
2018

The purpose of the Plan is to recognize the value certain employees bring to the
Bank as well as the anticipated continued invaluable contribution to the general
welfare of the Bank, and to reward these employees for such contribution.

The Plan, and all incentive amounts distributed thereunder, are designed and
intended to meet the requirements of Section 1.409A-1(b)(4) of the U.S. Treasury
Department Regulations issued under Section 409A of the Internal Revenue Code of
1986, as amended (“Code”), governing “short-term deferrals” so that no incentive
amount distributed under the Plan is determined to provide, or treated as
providing, for a deferral of compensation under Code Section 409A.  To the
extent the Plan, or any incentive amount thereunder, ultimately is determined to
provide, or treated as providing, for the deferral of compensation under Code
Section 409A, the Bank reserves the right to take such action as the Bank deems
necessary or desirable to ensure compliance with Code Section 409A and the
regulations thereunder.

Definitions

“Administrator” shall mean such person or group as determined by Management of
the Bank to oversee and make decisions relative to the Plan.

“Change in Control” shall mean the event whereby (i) any person or entity,
including a “group” as defined in Section 13(d)(3) of the Securities Exchange
Act of 1934, other than the Employer, a wholly-owned subsidiary thereof, or any
employee benefit plan of the Employer or any of its subsidiaries becomes the
beneficial owner of Employer securities having fifty percent (50%) or more of
the combined voting power of the then outstanding securities of the Employer
that may be cast for the election of directors of the Employer (other than as a
result of the issuance of securities initiated by the Employer in the ordinary
course of business); or (ii) as the result of, or in connection with, any cash
tender or exchange offer, merger or other business combination, sale of assets
or contested election, or any combination of the foregoing transactions, the
holders of all Employer’s securities entitled to vote generally in the election
of directors of the Employer immediately prior to such transaction constitute,
following such transaction, less than a majority of the combined voting power of
the then-outstanding securities of the Employer or any successor corporation or
entity entitled to vote generally in the election of the directors of Employer
or such other corporation or entity after such transactions.

“For Cause” shall mean a material violation by the employee of any applicable
law or regulation respecting the business of the Bank or the Bank; the
employee’s gross negligence or gross neglect of duties or intentional and
material failure to perform the assigned duties of his position; disloyalty or
dishonesty by the employee in the performance of his duties, or a breach of the
employee’s fiduciary duties for personal profit; or conviction of the employee
for or plea of nolo contendere to a felony or conviction of or plea of nolo
contendere to a misdemeanor involving moral turpitude.




1

--------------------------------------------------------------------------------

“Deferred Incentive Account” shall mean an account established with respect to
the Participant to which Bank awards may be credited solely for recordkeeping
purposes.  The Participant's Deferred Incentive Account will be credited with
the contributions made to the Account, credited (or charged, as the case may be)
with the hypothetical or deemed investment earnings and charged with benefit
distributions from the Deferred Incentive Account.

“Incentive Award” shall mean the award as granted by Management of the Bank that
is applied to the Participant’s Deferred Incentive Account.

“Participant” shall mean an employee of the Bank who is eligible to be in the
Plan and receive Incentive Awards as determined by Management.

“Vesting Period” shall mean the period during which each Incentive Award remains
at risk of forfeiture.  A Vesting Period shall apply to each Incentive Award
equal to five (5) years from the date of grant, such that no portion of an
Incentive Award shall vest prior to the end of the Vesting Period.

Eligibility and Participation

Annually, Management will determine eligibility for any and all Participants. 
Eligibility under the Plan for one year does not guarantee eligibility in
subsequent years.  Also, eligibility does not represent a commitment or
guarantee that the Participant will receive a payment under the Plan.
Furthermore, the decision to pay any incentive amount under the Plan remains in
the full discretion of Management of the Bank.  In any case, the Participant
must remain an active employee in good standing on the date that amounts are
paid to receive any payment under the Plan.  The initial list of Participants is
shown in Exhibit A, attached hereto, which shall be updated and approved
annually by Management.

Incentive Awards, Valuation and Distribution

On an annual basis, the Bank may make a contribution to the Participant’s
Deferred Incentive Account.  The amount of the contribution will be credited to
the Participant’s Deferred Incentive Account and shall constitute a general,
unsecured liability of the Bank.

At the end of the Vesting Period of each Incentive Award, the amount of the
Incentive Award plus any interest credited will be distributed to the
Participant within two and one-half months of the end of the Vesting Period. 
Notwithstanding the foregoing, all unvested amounts in the Deferred Incentive
Account shall become fully vested in the event of a Change in Control of the
Bank, as defined in this Plan, or the death of the Participant.  The Participant
shall have the right to designate or change the designation of a Beneficiary to
receive any benefits payable under this Plan upon the death of the Participant
by submitting to the Bank a beneficiary designation on an approved form.

Incentive Payment Qualifications and Forfeiture

In order to receive any payment under the Plan, the Participant must remain an
active employee in good standing on the date that the vested portion of the
Deferred Incentive Account is paid to such Participant.  If, before an incentive
payment date, the Participant’s employment is terminated, whether voluntary or
involuntary, the Participant will not be eligible to receive subsequent payments
under the Plan, any unvested incentive amounts will be forfeited by the
Participant, and the Participant’s eligibility to participate in the Plan will
terminate.

If the Participant is terminated for Cause, as defined herein, any incentive
amounts yet to be distributed will be forfeited and the Participant will not be
eligible for subsequent payments or participation under the Plan.  In addition,
if the Bank is placed under regulatory action by regulators, any incentive
amounts yet to be distributed will be forfeited and this Plan will terminate.




2

--------------------------------------------------------------------------------

Plan Administration

The Bank and/or Administrator may amend, suspend or terminate the Plan at any
time and in any manner subject to the Plan Terminations and Amendments section
contained herein. The Administrator shall have the authority to interpret the
Plan, to resolve ambiguities, inconsistencies and omissions, to determine any
question of fact, and to determine the rights and benefits, if any, of any
Participant, applicant or beneficiary, in accordance with the Plan.  All
determinations, interpretations, rules and decisions of the Bank and/or
Administrator shall be final, conclusive and binding upon any and all persons
claiming to have any interest or right under the Plan. 

Recoupment of Deferred Incentive Award

If Management determines that the Participant has engaged in fraud or willful
misconduct that caused or otherwise contributed to the need for a material
restatement of the Bank’s financial results, Management will review all Deferred
Incentive Awards awarded to or earned by that Participant on the basis of
performance during fiscal periods materially affected by the restatement.  If,
in Management’s view, the Deferred Incentive Award would have been lower if it
had been based on the restated results, Management will, to the extent permitted
by applicable law, recoup from that Participant’s Deferred Incentive Account any
portion of such Award as it deems appropriate after a review of all relevant
facts and circumstances. Generally, this review would include consideration of
(i) Management’s view of what Deferred Incentive Awards would have been awarded
to or earned by the Participant had the financial statements been properly
reported; (ii) the nature of the events that led to the restatement; (iii) the
conduct of the Participant in connection with the events that led to the
restatement; (iv) whether the assertion of a claim against the Participant could
prejudice the Bank’s overall interests and whether other penalties or
punishments are being imposed on the Participant, including by third parties
such as regulators or other authorities; and (v) any other facts and
circumstances that Management deems relevant.

Plan Termination and Amendments

The Plan may be terminated or amended by the Bank at any time and in any
manner.  However, no such amendment, modification or termination shall be
detrimental to a Participant without the consent of such participant.  A Plan
termination followed by full settlement of all Deferred Incentive Accounts which
are vested or unvested as of the Plan termination date shall not be considered
detrimental to a Participant.

Operating Guidelines

Any benefits payable under this Plan cannot be sold, transferred, assigned,
pledged, attached, or encumbered in any manner.  The Participant may not rely on
any verbal or other information outside of this Plan agreement and eligibility
for an incentive payment under this Plan does not guarantee eligibility for any
future payments or incentive compensation programs.

At Will Employment

Nothing in this Plan agreement shall confer any right to continued employment or
service with the Bank for any specific duration or otherwise restrict in any way
the rights of the Bank or the Participant to terminate employment at any time,
for any reason, with or without cause.

Tax Withholding

The Bank shall withhold from the payments under the Plan all federal, state and
local income or other taxes required to be withheld therefrom and any other
required payroll deductions, and as a condition precedent to payment under the
Plan, all recipients shall make arrangements satisfactory to the Bank for the
payment of any personal income or other taxes. All payments hereunder are
intended to qualify for the short-term deferral exception under Section 409A of
the Internal Revenue Code and, if required to qualify for such exception, shall
be made no later than two and one-half months following the end of the taxable
year in which an individual becomes legally entitled to, or vested in, a payment
hereunder.




3

--------------------------------------------------------------------------------

Miscellaneous

It is the intention and purpose of the Bank that the Plan shall be deemed to be
“unfunded” for tax purposes and deemed a plan as would properly be described as
“unfunded” for purposes of Title I of ERISA.  The Plan shall be administered in
such a manner, notwithstanding any contrary provision of the Plan, in order that
it will be so deemed and would be so described.  In no event may the Participant
sell, transfer, anticipate, assign or otherwise dispose of any right or interest
under the Plan or relating hereto. At no time will any such right or interest
under the Plan be subject to the claims of the Participant’s creditors or liable
to attachment, execution or other legal process.












[Signature Page to Follow]


4

--------------------------------------------------------------------------------



The First Citizens Community Bank Deferred Incentive Plan is hereby adopted as
of the effective date first noted above.


First Citizens Community Bank:




/s/ Gina Marie Boor                             

By:  Gina Marie Boor                           

Title:  Corporate Secretary                     










5